            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF MICHIGAN
                 SOUTHERN DIVISION

ANDREW RALPH MCGILL,

                 Plaintiff,
            v.                            Case No. 17-13071
                                          Hon. Terrence G. Berg
COMMISSIONER OF
SOCIAL SECURITY,

                 Defendant.

 ORDER ADOPTING REPORT AND RECOMMENDATION

  This case arises out of Plaintiff’s dispute of the Social Security

Administration’s calculation of his Social Security Retirement In-

surance Benefit. This matter is before the Court on Magistrate

Judge Anthony P. Patti’s February 1, 2019 Report and Recommen-

dation (ECF No. 17). Magistrate Judge Patti recommends that

Plaintiff’s motion for summary judgment be denied, that Defend-

ant’s motion for summary judgment be granted, and that the find-

ings and conclusions of the Commissioner be affirmed.

  The Court has reviewed Magistrate Judge Patti’s report and rec-

ommendation, and Plaintiff’s objections thereto. For the reasons set

forth below, Plaintiff’s objections are OVERRULED, and the re-

port and recommendation is ACCEPTED and ADOPTED as the

Court’s findings of fact and conclusions of law. Consequently, the
decision of the Commissioner denying Plaintiff’s claims for retire-

ment insurance benefits is AFFIRMED.

      Plaintiff filed timely objections to Magistrate Judge Patti’s Feb-

ruary 1, 2019 Report and Recommendation. ECF No. 18. Defendant
replied to the objections on February 26, 2019. ECF No. 19. This

Court reviews de novo parts of a report and recommendation to

which a party objects. Bass v. McMahon, 499 F.3d 509 (6th Cir.
2007). In conducting that de novo review, “[a] judge of the court may

accept, reject, or modify, in whole or in part, the findings or recom-

mendations made by the magistrate judge. The judge may also re-

ceive further evidence or recommit the matter to the magistrate

judge with instructions.” Id. After careful analysis of the record, in-

cluding Plaintiff’s objections, the Court concludes Plaintiff’s objec-
tions do not warrant reaching a conclusion contrary to the Admin-

istrative Law Judge (ALJ) or the Magistrate Judge’s Report and

Recommendation.

 I.     Background

      Plaintiff McGill filed an application for retirement insurance

benefits on June 4, 2009. The SSA informed Mr. McGill that he

could collect monthly retirement benefits beginning in September

2009. On March 8, 2011, the SSA determined that it had overpaid

Plaintiff’s retirement benefits in the amount of $4,990.00 and that

he was required to pay that amount back. But several years later,
                                    2
on January 4, 2014, the SSA informed Plaintiff that the $4,990.00

overpayment was calculated in error, and that none of his 2010 ben-

efit should be withheld. Between 2011 and 2013, Plaintiff’s benefit

was recalculated several times and the SSA determined that he was
in fact liable for additional overpayments.

  In Plaintiff’s own words, “On March 27, 2015, Petitioner sought

Administrative Law Court review after a series of conflicting deci-
sions regarding overpayments from 2011 through 2013.” SSA Ap-

peals Council Request, ECF No. 11 PageID.76. The details of the

decisions are set forth in the ALJ’s decision—Plaintiff does not con-

test this portion of the decision:
      On November 1, 2014, the Social Security Administra-
      tion issued a notice informing the claimant that he was
      overpaid Title II benefits in the amount of $15,817.00
      from 2011 to 2013. On November 3, 2014, the claimant
      filed a request for reconsideration, disputing the facts
      and the amount of the overpayment. The claimant’s re-
      consideration request resulted in a revised decision on
      February 2, 2015, which determined that the proper
      overpayment amount for 2011 was $1,081.00.
Decision of the ALJ, ECF No. 11, Tr. 12 PageID.83. The ALJ ulti-

mately found that Plaintiff “was overpaid benefits in the amount

of $1,081.00 in 2011 and $14,202.00 in 2012,” Id. at PageID.84, and

that he was liable for this amount. Id. at PageID.85. The ALJ also

determined that it did not appear that Plaintiff was overpaid in

2013, but deferred “any further development of this issue to the


                                 3
payment center component of the Social Security Administration.”

Id. Plaintiff requested review from the SSA Appeals Council; the

Appeals Council declined to review the ALJ’s decision. ECF No. 11,

Tr. 1 PageID.68.
II.     Legal Standard

      In cases where the SSA’s Appeals Council denies review, the

ALJ’s decision stands as the Commissioner’s final decision. See 20
C.F.R. § 404.981. Limited judicial review of the Commissioner’s dis-

ability determination by a federal district court is permitted under

42 U.S.C. § 405(g). The scope of that judicial review is circumscribed

in that the reviewing district court “must affirm the Commis-

sioner’s conclusions absent a determination that the Commissioner

has failed to apply the correct legal standard or has made findings
of fact unsupported by substantial evidence in the record.” Long-

worth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005).

      Substantial evidence is “such relevant evidence as a reasonable

mind might accept to support the ALJ’s conclusion.” Bass, 499 F.3d

at 509 (quotation marks omitted). This substantial evidence stand-

ard is less exacting than the preponderance of evidence standard.

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)

(“Substantial evidence is . . . more than a scintilla of evidence but

less than a preponderance; it is such relevant evidence as a reason-


                                   4
able mind might accept as adequate to support a conclusion.”). Sat-

isfying the substantial evidence standard does not require finding

that a decision for the other party would be unreasonable. Instead,

if the ALJ’s decision is supported by substantial evidence, “then re-
versal would not be warranted even if substantial evidence would

support the opposite conclusion.” Bass, 499 F.3d at 509 (emphasis

added).
III.     Analysis

       The Court finds reversal of the ALJ’s decision is not warranted

in this case because the ALJ’s decision was supported by substan-

tial evidence.

       Plaintiff’s first objection is that the ALJ did not apply the

$4,990.00 credit from 2010 to the finding of liability for the amount
Plaintiff was overpaid. But the ALJ did not consider that issue be-

cause it was not before the ALJ for a hearing. In Plaintiff’s request

for a hearing by the ALJ, he writes, “The decision to allow business

loss deductions for 2011 also should have been applied to 2012 and

2013. Also similar deductions for work related expenses (teaching)

should have been permitted, as they were in 2012 in a prior review.”

ECF No. 11-1, Tr. 182 Page ID.250. Plaintiff does note in his state-

ments of facts to the ALJ that “whatever the determination of the

present petition, that 2010 credit should be attributed to Petitioner

in any final reconciliation.” ECF No. 11-1, Tr. 186 PageID.254. But
                                    5
the request for a hearing did not ask the ALJ to rule on any issue

related to the 2010 credit. And by all accounts, there has been no

“final reconciliation” because the amount of the 2013 overpayment

is still subject to further development by payment center compo-
nent of the SSA. Therefore, the ALJ’s failure to apply the credit to

reduce total liability does not violate the substantial evidence

standard.
  Plaintiff argues that the form he filled out to request the hearing

asks only for the determinations with which he “disagree[s].” Be-

cause he did not disagree with the $4,990.00 credit, he could not

rightfully put that information in the space used for articulating

the issue on which the petitioner wishes to have a hearing. But the

form is structured this way because the purpose of providing a hear-
ing to a social security petitioner is to allow him to have a dispute

heard by an administrative law judge. A Plaintiff is not entitled to

have an ALJ hear a matter with which the Plaintiff agrees. Such a

practice would defy logic. In addition, nothing prevented Plaintiff

from adding a sentence to his statement of the issue that put the

assessment of the $4,990.00 credit within the purview of the ALJ’s

review of the case.

  Finally, in the notice of hearing, the ALJ described the issues he

would consider: “whether you were ‘without fault’ as defined in 20


                                 6
CFR § 404.507 in causing the overpayment and, if so, whether re-

covery of the overpayment would (1) defeat the purpose of Title II

of the Act, as defined in 20 CFR § 404.508, or (2) be against equity

and good conscience as defined in 20 CFR § 404.509.” The notice
directs Plaintiff to tell the ALJ in writing if Plaintiff disagrees with

the way the issues are stated. ECF No. 11-2, Tr. 230 PageID.299.

There is no record of Plaintiff disagreeing with the ALJ’s statement
of the issue. Plaintiff filled out his acknowledgement of receipt of

notice of the hearing on June 10, 2015. ECF No. 11-2, Tr. 260

PageID.329.

  In his letter to the SSA Appeals Council, prepared after the ALJ

made his determination, Petitioner again framed the issue as the

calculation of his overpayment between 2011 and 2013. ECF No.
11-2, Tr. 263 PageID.338 (“The issue under review involves conflict-

ing decisions regarding Social Security overpayments to Petitioner

from 2011 through 2013.”). While the 2010 credit could be relevant

to the amount Petitioner must pay in overpayment penalties, this

question was not properly before the ALJ in Plaintiff’s own state-

ment of the issue. Therefore, the ALJ—rightly—did not make any

finding on the matter. Contrary to Plaintiff’s assertion, the ALJ did

not “effectively dismiss[] Plaintiff’s claim regarding the 2010 refund

of $4,990.00,” nor does this Court. Rather, the Court finds that the


                                   7
ALJ properly determined the issue put to him—namely, whether

the calculation of overpayment between 2011 and 2013 was correct.

    Petitioner takes issue with the Magistrate Judge’s statement

that “the existence of a credit is not readily apparent from other
documents, such as the SSA Payment Worksheet (R. at 181) or the

April 30, 2015 Title II overpayment Summary (R. at 221-224).” ECF

No. 17 PageID.433. Petitioner reads this statement to mean that
the Court is uncertain whether Petitioner was actually due a credit.

But the Court reads this sentence to mean that it is simply unclear

whether the credit was ever applied to determine the amount of fu-

ture benefit payments. This, as the Magistrate Judge notes, is a

matter for the SSA to calculate now that the ALJ has determined

the amount of overpayment for 2011–2013.1
    Petitioner states that the SSA’s determination of the 2010 credit

is “without dispute.” Since this is the case, there is no reason for the

ALJ to hear argument about it. Plaintiff must work with the SSA




1 The SSA’s online resources indicate that “[a]mounts refunded . . . by the in-
dividual in excess of the overpaid amount” will be returned to the individual or
the individual’s estate. SOCIAL SECURITY ADMINISTRATION, SSI Underpayment
Definitions and General Rules, SI 02101.001 (Jun. 22, 2016), http://pol-
icy.ssa.gov/poms.nsf/lnx/0502101000. While this language appears in the sec-
tion about Supplemental Security Income (SSI) rather than Retirement Insur-
ance Benefits, the underlying principle logically applies to both kinds of bene-
fits.
                                       8
to determine his total amount due after the ALJ, as Plaintiff re-

quested, calculated his liability for overpayments between 2011 and

2013.

  Plaintiff frames his second objection as a separate issue by add-
ing the heading “Objection No. 2,” but it is identical in substance to

his first. Plaintiff states, “The Magistrate Judge’s finding that the

ALJ’s decision is consistent with having considered ‘all available
evidence’ and states ‘findings and conclusions, and the reasons or

basis thereof, on all material issues of fact, law or discretion pre-

sented on the record’ fails to consider evidence related to the 2010

refund of $4,990.00, which the ALJ was required to act upon.” ECF

No. 18 PageID.459.

  The only way in which Plaintiff’s second objection differs from
his first is that the second focuses on the evidence related to the

2010 refund, arguing that the ALJ erred by not issuing any ruling

on the admissibility of the evidence about the 2010 refund or on the

existence of a credit at all. As discussed above, the ALJ was not

obligated to rule on an issue not before him. See 5 U.S.C.

§ 557(c)(3)(A). While Plaintiff did discuss the 2010 credit in his pre-

hearing brief, there simply was no issue related to that credit on

which the ALJ could make a ruling. As Plaintiff notes, he did not

disagree with the SSA’s finding that he was due a credit for the


                                  9
2010 overpayment. This matter was not in dispute; therefore, the

ALJ properly did not make a finding about that credit.




IV.   Conclusion

      In sum, Plaintiff’s objection does not warrant declining to

adopt Magistrate Judge Patti’s Report and Recommendation. As
such, the Court hereby ACCEPTS AND ADOPTS Magistrate

Judge Patti’s Report and Recommendation (ECF No. 17) as this

Court’s findings of fact and conclusions of law. Plaintiff’s motion for

summary judgment (ECF No. 14) is DENIED, Defendant’s motion

for summary judgment (ECF No. 15) is GRANTED, and the find-

ings and conclusions of the Commissioner are AFFIRMED.



      SO ORDERED.



                             s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE

Dated: March 25, 2019




                                  10
                     Certificate of Service
       I hereby certify that this Order was electronically submitted
on March 25, 2019, using the CM/ECF system, which will send no-
tification to each party.


                                       s/A. Chubb
                                       Case Manager




                                11
